       Case 3:19-cv-00681-MMD-WGC Document 25 Filed 08/10/20 Page 1 of 2



 1    SUSAN HEANEY HILDEN, ESQ.
      Nevada Bar No. 5358
 2    shilden@meruelogroup.com
 3    2500 East Second Street
      Reno, Nevada 89595
 4    Telephone: (775) 789-5362

 5    Attorney for Defendants
      MEI-GSR HOLDINGS LLC dba GRAND SIERRA
 6    RESORT AND CASINO and MOHAMMAD
      RAFAQAT
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    OUMAR SIDIBE,
                                                   Case No.: 3:19-cv-00681-MMD-WGC
11                       Plaintiff,
                                                   STIPULATION AND ORDER FOR
12    v.                                           DISMISSAL WITH PREJUDICE
13
      MEI-GSR HOLDINGS LLC dba GRAND
14    SIERRA RESORT AND CASINO and
15    MOHAMMAD RAFAQAT,

16
                        Defendants.
17

18

19          Defendants MEI-GSR HOLDINGS LLC dba GRAND SIERRA RESORT AND CASINO
20   and MOHAMMAD RAFAQAT, by and through their counsel Susan Heaney Hilden and Plaintiff
21   OUMAR SIDIBE, by and through his counsel Terri Keyser-Cooper of the Law Office of Terri
22   Keyser-Cooper, hereby stipulate and agree that the above entitled matter be dismissed with
23

24

25

26   ///

27   ///
     ///
28
       Case 3:19-cv-00681-MMD-WGC Document 25 Filed 08/10/20 Page 2 of 2



 1

 2   prejudice, each party to bear its own attorneys’ fees and costs.

 3
     Dated this 7th day of August 2020
 4

 5                                         MERUELO GROUP, LLC

 6                                         By:     /s/ Susan Hilden
                                                   SUSAN HILDEN
 7                                                 Attorney for Defendants
 8   Dated this 7th day of August 2020
 9                                         LAW OFFICE OF TERRI KEYSER-COOPER

10                                         By:     /s/ Terri Keyser-Cooper
                                                   TERRI KEYSER-COOPER
11                                                 Attorney for Plaintiff Oumar Sidibe
12   IT IS SO ORDERED.
13
     Dated this ____
                 10th day of August 2020
14

15
                                                   _________________________________
16                                                 U.S. DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       1.
